Citation Nr: 1704883	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  07-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for total right knee replacement, status-post chondromalacia with synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1977 to September 1980 and from December 1980 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

During pendency of this appeal, an October 2012 rating decision granted a temporary total disability evaluation from September 10, 2012 to October 31, 2013, and recharacterized the Veteran's disability as total right knee replacement, status-post right knee chondromalacia with synovitis; an increased, 30 percent disability evaluation was assigned for the right total knee replacement, effective November 1, 2013.  As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified during an October 2010 Board videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the record.  However, the VLJ who conducted the hearing is not available to participate in a decision in this appeal.  The Veteran was informed of his right to a new hearing with a VLJ in a February 2015 letter.  The Veteran declined the opportunity for a new hearing.  As such, the Board will consider his claim based on the evidence of record.

This matter was previously before the Board in December 2010, May 2012, and June 2013, at which time the issue on appeal was remanded for additional development.  A supplemental statement of the case was most recently issued in July 2016.  The case was returned to the Board for appellate consideration. 

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran was granted entitlement to a total disability evaluation, effective November 1, 2013.  The Veteran has not alleged entitlement to TDIU prior to that date.  As such, TDIU is not currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was most recently afforded a VA examination in January 2016, in connection with his claim for an increased disability rating for his service-connected right total knee replacement, status-post right knee chondromalacia with synovitis.  Nonetheless, the Veteran asserts that the symptoms of this service-connected disability is more severe than presently evaluated.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Moreover, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, January 2016 VA examination report reveals that range of motion testing for both knees in active and passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the January 2016 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected right total knee replacement, status-post right knee chondromalacia with synovitis, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 2013 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since April 2013.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right total knee replacement, status-post right knee chondromalacia with synovitis.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected right total knee replacement, status-post right knee chondromalacia with synovitis, on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased disability rating should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




